319 F.3d 1079
Elaine R. MANGINI, Plaintiff-Appellee,v.UNITED STATES of America, Department of the Interior, National Park Service, Defendant, andDick Gottsegen, dba Timberline Adventures, aka Timberline Bicycle Tours, Defendant-Appellant.
No. 01-35273.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted November 4, 2002.
Filed January 9, 2003.
Amended February 10, 2003.

Sue Ann Love, Jardine, Stephenson, Blewett & Weaver, P.C., Great Falls, MT, for the defendant-appellant.
Francis X. Clinch, Jardine, Stephenson, Blewett & Weaver, P.C., Great Falls, MT, for the defendant-appellant.
Joseph P. Cosgrove, Hoyt & Blewett, Great Falls, MT, for the plaintiff-appellee.
Appeal from the United States District Court for the District of Montana; Donald W. Molloy, Chief District Judge, Presiding. D.C. No. CV-99-00061-DWM.
Before: TROTT, NELSON and THOMAS, Circuit Judges.

ORDER

1
The Opinion filed January 9, 2003, is amended as follows:


2
At Slip Opinion page 227, line 33: delete footnote 2, and replace with a new footnote 2 stating, "Because of the additional evidence that has come to light, we need not consider whether we would reach a different result were we reviewing Judge Malloy's decision on the record before him."


3
At Slip Opinion page 227, line 25 [after sentence "We also note that the record of Jackson's contacts with the expert is incomplete...."]: add the following sentence, "As the record stands, we find no direct evidence of an intent to deceive Judge Molloy, but nevertheless, Jackson clearly acted as a lawyer in the proceeding and Hoyt & Blewett failed to disclose all the relevant facts."


4
With these amendments to the Opinion, the panel has unanimously voted to deny appellee's petition for a rehearing.